                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES-GENERAL

Case No.: CV 18-7591-JAK (PLA)                                                           Date: September 25, 2019

Title:    Erica Artavia Campbell v. Molley Hill


PRESENT: THE HONORABLE                    PAUL L. ABRAMS
                                          UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                  N/A                                            N/A
          Deputy Clerk                               Court Reporter / Recorder                           Tape No.

ATTORNEYS PRESENT FOR PETITIONER:                                      ATTORNEYS PRESENT FOR RESPONDENT:
                NONE                                                                   NONE

PROCEEDINGS:               (IN CHAMBERS)

On November 26, 2018, this Court issued an Order granting petitioner’s request for a stay in this matter, subject
to certain terms and conditions. Petitioner was ordered to file a status report informing the Court of her progress
in exhausting her currently unexhausted claims in state court. The most recent status report was due on or
before September 9, 2019. To date, petitioner’s status report has not been filed with this Court. Accordingly,
no later than October 18, 2019, petitioner is ordered to show cause why the stay in this action previously
imposed by the Court should not be lifted. Filing the required status report with this Court and strict compliance
with the additional requirements set forth in the Court’s November 26, 2018, Order, shall be deemed compliance
with this Order to Show Cause. Failure to file the status report will result in the stay being lifted.

IT IS SO ORDERED.


cc:      Erica Artavia Campbell, pro se
         Nathan Guttman, CAAG




                                                                              Initials of Deputy Clerk      ch




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                           Page 1 of 1
